Unless there be some intrinsic value in a thing, on person taking it can be guilty of theft, nor can a person be guilty of receiving a thing as stolen, knowing it to be stolen, unless it be a thing the taking of which would be theft. The description in the indictment, of the goods which the jury found that the defendant did receive, knowing them to be stolen, imported an intrinsic value in them.
The jurisdiction of this Court over this offence does not depend on the value of the stolen goods received. If they are of any value, the Court has jurisdiction. It was not necessary to allege or prove any specific value in order to confer jurisdiction on the Court.
The common law distinction between grand and petit larceny has been long abolished in this State. It was not necessary, therefore, to allege or prove any specific value, in order to define the offence committed: and as the punishment does in no sense depend on the value, it was not necessary to allege or prove any specific value, *Page 116 
in order to the infliction of the kind or amount of punishment. There seems, therefore, no reason for burdening the record with allegations of the value of goods stolen, if the description of them be such as to show that they are of some value.
The motion in arrest of judgment is therefore overruled. *Page 117